


EXHIBIT 10.1


July 11, 2013


Miller Energy Resources, Inc.
9721 Cogdill Road, Suite 302
Knoxville, TN 37932
Attention:    Scott M. Boruff
Chief Executive Officer


Re:
Waiver and Amendment No. 5 (this “Amendment”)



Ladies and Gentlemen:


We refer to that certain Loan Agreement dated as of June 29, 2012 (as heretofore
amended or otherwise modified, the “Loan Agreement”), by and among Miller Energy
Resources, Inc., a Tennessee corporation (the “Borrower”), the financial
institutions party thereto from time to time as Lenders and Apollo Investment
Corporation, as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used but not otherwise defined herein
shall have the meanings given such terms in the Loan Agreement, as amended
hereby. References herein to any Section shall be to a Section of the Loan
Agreement, as amended hereby, unless otherwise specifically provided.


The Borrower has informed the Agent that it wishes to make certain amendments to
the Loan Agreement. Principally among these amendments is the extension of the
Maintenance Covenant Compliance Date to October 31, 2013. In addition, the
Borrower is requesting certain other amendments and waivers, as follows: (i)
Borrower seeks to enter an arrangement with the Tennessee Oil and Gas
Association (“TOGA”) to compensate TOGA for communication efforts from which
Borrower benefits, (ii) Borrower wishes to extend the date by which certain
Liens of Voorhees Equipment and Consulting, Inc. must be lifted, (iii) Borrower
wishes to reduce the restrictions on the transfer of the Borrower's Stock by
senior management; (iv) Borrower seeks a waiver and an extension of time in
which to file its Reserve Report calculations for the period ending April 30,
2013; and (v) Borrower seeks a waiver and an extension of the time frame in
which it is permitted to deliver the first annual updated appraisal of its hard
assets, as required under Section 6.20 of the Loan Agreement.


Accordingly, the Borrower, the Administrative Agent and the Lenders (or at least
the required percentage thereof) hereby agree as follows:


1.Amendment Fee. On the date hereof, Borrower shall pay to the Administrative
Agent for the account of the Lenders an amendment fee (the “Amendment Fee”) in
an amount equal to $100,000 which, once paid, shall not be refundable under any
circumstance.




--------------------------------------------------------------------------------




2.Waivers. Subject to the terms and conditions hereof, to the extent the
Borrower (a) was not in compliance with one or more of the Maintenance Covenants
for the fiscal quarter ended April 30, 2013, (b) has not delivered the Reserve
Report due on July 1, 2013 for the quarter ending April 30, 2013 and (c) has not
delivered the appraisal required by Section 6.20 of the Loan Agreement on or
before June 29, 2013 (the Defaults identified in foregoing clauses (a), (b) and
(c) being the “Specified Defaults”), the Administrative Agent and the Lenders
(or at least the required percentage thereof) hereby agree to waive those
Specified Defaults to the extent now existing; provided that the Borrower shall
deliver the Reserve Report for the quarter ending April 30, 2013 on or before
July 31, 2013. The foregoing waiver is contingent upon the satisfaction of the
conditions precedent set forth in Section 5 below and shall not be construed as
an amendment, waiver or modification of the Loan Agreement or the other Loan
Documents except as expressly provided herein. The Administrative Agent and the
Lenders reserve the right to exercise any rights and remedies available to them
in connection with any other present or future Defaults or Events of Default
under any provision of the Loan Agreement or any provision of any other Loan
Document. The description herein of the Specified Defaults is based upon the
information provided to the Administrative Agent and the Lenders on or prior to
the date hereof and shall not be deemed to exclude the existence of any other
Defaults or Events of Default. The failure of the Administrative Agent or the
Lenders to give notice to the Borrower of any other Defaults or Events of
Default is not intended to be nor shall be a waiver thereof. Borrower hereby
agrees and acknowledges that the Administrative Agent and the Lenders require
and will require strict performance by the Borrower of all of its obligations,
agreements and covenants contained in the Loan Agreement and the other Loan
Documents, and no inaction or action regarding any Default or Event of Default
is intended to be or shall be a waiver thereof.




3.Amendments to the Loan Agreement. The following amendments to the Loan
Agreement are hereby adopted:


(a)New Defined Terms.


(i)    The new defined term “Fifth Amendment Effective Date” is hereby added in
appropriate alphabetical order, reading as follows:


“Fifth Amendment Effective Date” means July 11, 2013.


(ii)    The new defined term “Permitted Disposition” is hereby added in it
appropriate alphabetical order, reading as follows:


“Permitted Disposition” means any transfer, contribution, sale or other
disposition of Stock of the Borrower of Scott Boruff, Deloy Miller, David
Voyticky, or David Hall, of 50% or less of the Stock of the Borrower owned by
such Person on the Fifth Amendment Effective Date, in any case, so long as (a)
the Borrower delivers all documents entered into in connection with such
transfer, contribution, sale or disposition of Stock to the Administrative Agent
on or prior to the date of such transfer, contribution, sale or disposition of
Stock, which documents shall be in form and substance reasonably satisfactory to
the Administrative Agent and (b) the value of any such Stock subject to such
transfer, contribution, sale or other disposition shall be equal to or greater
than $10 per Share for the ten (10) consecutive Business Days preceding the date
of such transfer, contribution, sale or




--------------------------------------------------------------------------------




disposition without giving effect to any splits or reverse splits of Stock
effective on or after the Fifth Amendment Effective Date.


(b)Amendment to the Existing Definitions


i. Approved Engineer. The definition of Approved Engineer is hereby deleted in
its entirety and replaced with the following:


“Approved Engineer” means Netherland, Sewell and Associates, Inc., Ryder Scott,
De Goyler MacNaughton, and any other independent petroleum engineer reasonably
acceptable to the Administrative Agent.


ii.Change of Control. Clauses (c) and (d) of the definition of “Change of
Control” are hereby deleted and replaced with the following:


“or (c) other than in a Permitted Disposition, any of Scott Boruff, David Hall,
David Voyticky, or Deloy Miller sells or otherwise disposes of any of the Stock
of the Borrower owned by such Person on the Closing Date; provided, however,
that each will be permitted to sell Stock of the Borrower for the purpose of
raising funds needed to allow for (i) the exercise of warrants or stock options
with respect to the Borrower's Stock prior to their expiration or (ii) with the
prior written consent of Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed), the payment of taxes incurred in
connection with Stock granted to such Person by Borrower as compensation for his
employment. ”


iii.Consolidated EBITDA. Clauses (ix) and (x) of the definition of “Consolidated
EBITDA” are hereby deleted and replaced with the following:


“plus (ix) all expenses incurred for such period in connection with the drilling
of any dry holes in the aggregate amount not to exceed $20,000,000 during any
12-month consecutive period to the extent deducted in the determination of
Consolidated Net Income of Borrower and its Subsidiaries for such period, minus
(x) other non-cash items (with the exception of non-cash items that represent
the reversal of an accrual or reserve for potential cash items in any prior
period) to the extent added in the determination of Consolidated Net Income of
Borrower and its Subsidiaries for such period, minus (xi) any cash received
outside the ordinary course of business from any foreign, United States, state
or local tax credit or incentive program, including, without limitation,
Alaska's Clear and Equitable Share program, to the extent added in the
determination of Consolidated Net Income of Borrower and its Subsidiaries for
such period.”






--------------------------------------------------------------------------------




iv.Consolidated G&A Expenses. The definition of Consolidated G&A Expenses is
hereby deleted in its entirety and replaced with the following:


“Consolidated G&A Expenses” means, for any period, the aggregate of all general
and administrative expenses of Borrower and its Subsidiaries paid in cash,
determined on a consolidated basis in accordance with GAAP; provided that for
purposes of determining Consolidated Permitted Expenses for any period, the
amount of Consolidated G&A Expenses shall not exceed $800,000 per calendar
month.


v.Maintenance Covenant Compliance Date. The definition of “Maintenance Covenant
Compliance Date” is hereby amended by deleting the date “April 30, 2013” and
replacing it with the date “October 31, 2013”.


vi.Permitted Liens. The definition of “Permitted Liens” is hereby amended by
deleting the “and” at the end of (q), deleting clause (r) in its entirety and
adding the following:


“and (r) those certain Liens claimed by Voorhees Equipment and Consulting, Inc.
filed of record on (i) November 20, 2012 with the Anchorage Recording District
under file number 2012 68296-0 and (ii) November 15, 2012, in the Anchorage
Recording District, Alaska, File No. 2012 066917-0; provided that, (x) the value
of the asserted claims secured by those certain Liens shall, in the aggregate,
not exceed $728,230.00 and (y) the Liens permitted under this clause (r) shall
cease to be “Permitted Liens” on the earlier of November 30, 2013, or the
thirtieth (30th) day after the arbitrator issues an award in the arbitration
scheduled to begin September 17, 2013 the dispute between the Borrower and
Voorhees Equipment and Consulting, Inc. which gave rise to these Liens.”


(c)Amendment to Section 6.2(b). Section 6.2(b) is hereby amended by adding the
following additional proviso to the end of the first sentence thereof:


“; provided, that, in the case of the Reserve Report due on July 1, 2013,
covering the quarter ended April 30, 2013, such Reserve Report shall be
considered timely if delivered on or before July 31, 2013.


(d)Amendment to Section 6.20. Section 6.20 is hereby amended by deleting the
phrase “On or before each anniversary of the Closing Date” and replacing it with
“On or before June 29, 2014 and each anniversary of the Closing Date thereafter,
or such earlier date as the Administrative Agent shall reasonably request”.


(e)Amendment to Section 7.4. Section 7.4 shall be amended by deleting “and” at
the end of (d), replacing the period at the end of (e) with “;” and adding the
following clauses (f) and (g):


“(f) transfer of a limited Working Interest of up to 49% in any wells listed on
Schedule A to the Tennessee Oil and Gas Association, or its designated
affiliate; provided that (i) the Tennessee Oil and Gas Association shall agree
to be responsible for the payment of all costs and expenses of unplugging such
wells and




--------------------------------------------------------------------------------




returning them to production, (ii) in the event that the proceeds of any such
wells (or the fair market value of any oil or gas produced from those wells, on
the date extracted) payable to the Tennessee Oil and Gas Association exceed
$50,000 in any Fiscal Year (taken in the aggregate over all such wells, but net
of any costs payable by the Tennessee Oil and Gas Association in connection with
the unplugging, restoration and operation of any such wells), any excess over
and above such $50,000 shall revert to the Borrower or a Guarantor, (iii) the
Borrower delivers all documents entered into in connection with the Tennessee
Oil and Gas Association to the Administrative Agent, which documents shall be in
form and substance reasonably satisfactory to the Administrative Agent, and (iv)
the Borrower shall not further drill or develop any of the wells listed on
Schedule A hereto without the prior written consent of the Administrative Agent
; and


(f)Amendment to Section 7.17. Section 7.17 shall be deleted in its entirety and
replaced with the following:


7.17    Maintenance Financial Covenants. Fail to maintain:


(a)        Interest Coverage Ratio. As of the end of any Fiscal Quarter of
Borrower, commencing with the Fiscal Quarter ending October 31, 2013, a ratio of
Consolidated EBITDA for the Interest Coverage Period ending on such date to
Interest Expense paid or payable in cash for the Interest Coverage Period ending
on such date of at least:
Fiscal Quarter Ending:
Minimum Level
October 31, 2013
3.00:1.00
January 31, 2014
3.25:1.00
April 30, 2014
3.50:1.00
July 31, 2014
3.75:1.00
October 31, 2014
4.00:1.00
January 31, 2015, and thereafter
4.25:1.00



(b)    Asset Coverage Ratio. As of the end of any Fiscal Quarter of Borrower,
commencing with the Fiscal Quarter ending October 31, 2013 and at any time
between such dates that the Loan Parties acquire or dispose of (to the extent
permitted hereby or otherwise consented to in accordance with the terms hereof)
Oil and Gas Properties or any other Properties pursuant to Section 7.4(d) or
Section 7.12(i) or otherwise with an aggregate NYMEX Value of total Proved
Developed Producing Reserves or fair market value, respectively, equal to
$500,000 or more, a ratio of (a) the NYMEX Value of the total Proved Developed
Producing Reserves of the Loan Parties as shown on the most recently delivered
Reserve Report, to (b) Total Debt, of at least:




--------------------------------------------------------------------------------




Test Dates:
Minimum Level
August 1, 2013 - October 31, 2013
1.75:1.00
November 1, 2013 - January 31, 2014
1.75:1.00
February 1, 2014 - April 30, 2014,
2.00:1.00
and thereafter
 



For purposes of this Section 7.17(b) only, total “Proved Developed Producing
Reserves” shall be determined in accordance with SEC guidelines, with the
following exceptions: (i) commodity prices shall be forecast according to a
“Strip Price,” adjusted for any basis differential and any existing commodity
hedges for forecasting oil and gas prices; (ii) current operating expenses will
be held constant; and (iii) such expenses must include an accurate estimate of
net abandonment costs. As used herein, “Strip Price” shall mean the equivalent
futures price as quoted by the NYMEX for three years and held constant
thereafter. .
(c)        Minimum Gross Production. As of the end of any Fiscal Quarter of
Borrower, commencing with the Fiscal Quarter ending October 31, 2013, a daily
average of gross production of Hydrocarbons (calculated at the wellhead on a
barrel of oil equivalent basis, where 15 Mcf of natural gas is equal to one
barrel of oil) from the Cook Inlet Oil and Gas Properties combined with the
Tennessee Oil and Gas Properties during each such Fiscal Quarter of at least:
Fiscal Quarter Ending:
Minimum Level
October 31, 2013
2,100
January 31, 2014
2,200
April 30, 2014
2,300
July 31, 2014
2,400
October 31, 2014
2,500
January 31, 2015, and thereafter
2,600



(g)Amendment to Section 7.26. Section 7.26 shall be amended by deleting clause
(c) of the first sentence therein and replacing it with the following:


(c) on the earlier of (i) the date that is 45 days after the end of each Fiscal
Quarter of each Fiscal Year of the Borrower and (ii) the date that is 45 days
after the payment of such Excess Consolidated G&A Expenses, the Borrower shall
deliver to the Administrative Agent a certificate setting forth reasonably
detailed calculations demonstrating compliance with this Section 7.26.
4.Ratification, Reaffirmation and Representations of Loan Parties. By its
signature below, each Loan Party hereby (a) acknowledges and agrees that, except
as expressly provided herein, the Loan Agreement, as amended hereby, and each of
the other Loan Documents are hereby ratified and confirmed in all respects and
shall remain in full force and effect; (b) ratifies and reaffirms its
obligations under, and acknowledges, renews and extends its continued liability
under, the Loan Agreement, as amended hereby, and each other Loan Document to
which it is a party; (c) ratifies and reaffirms all of the Liens securing the
payment and performance of the Obligations; and (d) represents and warrants to
the Administrative Agent and the Lenders that, as of the date hereof, (i) after
giving effect to this Amendment, all of the representations and




--------------------------------------------------------------------------------




warranties contained in the Loan Agreement, as amended hereby, and each other
Loan Document to which it is a party are true and correct in all material
respects, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects as of
such specified earlier date, (ii) after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing, and (iii) the
execution, delivery, and performance of this Amendment by such Loan Party have
been duly authorized by all necessary action on the part of such Loan Party.
This Amendment shall be deemed to constitute a Loan Document for all purposes
and in all respects. From and after the date hereof, all references to the Loan
Agreement and the Loan Documents shall mean such Loan Agreement and such Loan
Documents as amended by this Amendment.


5.Conditions to Effectiveness. This Amendment shall become effective as of the
date first written above when and only when (a) the Administrative Agent shall
have received duly executed counterparts of this Amendment signed by each Loan
Party and the Lenders (or at least the required percentage thereof), and (b) the
Borrower shall have paid to the Administrative Agent all costs, fees and
expenses payable pursuant to Section 17.7 of the Loan Agreement and Section 1
hereof.


6.No Charges to Governing Documents. Borrower represents and warrants to the
Administrative Agent and the Lenders that the resolutions and Governing
Documents certified to the Administrative Agent and the Lenders by Borrower on
June 29, 2012, remain in full force and effect and have not been amended or
otherwise modified, except for the changes to its Charter designating the Series
B Preferred Stock and Series C Preferred Stock. By its respective signature
below, each of the Loan Parties (other than the Borrower) represents and
warrants to the Administrative Agent and the Lenders that its respective
resolutions and Governing Documents certified to the Administrative Agent and
the Lenders by such Loan Party on June 29, 2012 remain in full force and effect
and have not been amended or otherwise modified.


7.Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.
 
8.Miscellaneous. In the event that any one or more of the provisions contained
in this Amendment shall for any reason be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Amendment. This Amendment shall be binding upon and
inure to the benefit of the Administrative Agent, the Lenders and the Borrower
and their respective successors and assigns permitted pursuant to the Loan
Agreement. This Amendment may be executed in counterparts with each counterpart
constituting an original and all of the counterparts, once executed,
constituting but one original. Delivery of an executed counterpart by facsimile
or other electronic means shall be effective as delivery of an original executed
counterpart.


[Signature Pages Follow]




--------------------------------------------------------------------------------




If the foregoing is acceptable to you, please execute a copy of this Amendment
in the spaces provided below to evidence your acceptance and approval of the
foregoing and return a fully-executed counterpart of this letter to the
attention of the undersigned.
 
Very truly yours,
 
 
 
APOLLO INVESTMENT CORPORATION, as
 
Administrative Agent for the Lenders as a
 
Lender
 
 
 
By: Apollo Investment Management, L.P.
 
 
 
By: ACC Management, LLC, as its General Partner
 
 
 
By: /s/ Ted Goldthorpe
 
Name: Ted Goldthorpe
 
Title: President





--------------------------------------------------------------------------------




 
Acknowledged, agreed and accepted as of the 11th day of July, 2013
 
 
 
BORROWER
 
 
 
MLLER ENERGY RESOURCES, INC.
 
a Tennessee corporation
 
 
 
By: /s/ Scott M. Boruff
 
Name: Scott M. Boruff
 
Title: Chief Executive Officer
 
 
 
GUARANTORS
 
 
 
MILLER DRILLING, TN LLC
 
 
 
By: MILLER ENERGY RESOURCES, INC.,
 
       its Sole Member
 
 
 
By: /s/ Scott M. Boruff
 
Name: Scott M. Boruff
 
Title: Chief Executive Officer
 
 
 
MILLER ENERGY SERVICES, LLC
 
 
 
By: MILLER ENERGY RESOURCES, INC.,
 
       its Sole Manager
 
 
 
By: /s/ Scott M. Boruff
 
Name: Scott M. Boruff
 
Title: Chief Executive Officer
 
 
 
MILLER ENERGY GP, LLC
 
 
 
By: MILLER ENERGY RESOURCES, INC.,
 
       its Sole Manager
 
 
 
By: /s/ Scott M. Boruff
 
Name: Scott M. Boruff
 
Title: Chief Executive Officer





--------------------------------------------------------------------------------




 
MILLER RIG & EQUIPMENT, LLC
 
 
 
By: MILLER ENERGY RESOURCES, INC.,
 
       its Sole Manager
 
 
 
By: /s/ Scott M. Boruff
 
Name: Scott M. Boruff
 
Title: Chief Executive Officer
 
 
 
COOK INLET ENERGY, LLC
 
 
 
By: /s/ David M. Hall
 
Name: David M. Hall
 
Title: Manager and Chief Executive Officer
 
 
 
EAST TENNESSEE CONSULTANTS, INC.
 
 
 
By: /s/ Douglas G. Melton
 
Name: Douglas G. Melton
 
Title: Vice President and Secretary
 
 
 
EAST TENNESSEE CONSULTANTS II, L.L.C.
 
 
 
By: /s/ Douglas G. Melton
 
Name: Douglas G. Melton
 
Title: Manager and Secretary





